Citation Nr: 1131445	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a left hand injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in relevant part, denied the benefit sought on appeal.

This case was previously remanded by the Board in December 2009 for additional development, and again in March 2011 to afford the Veteran a hearing before a Veterans Law Judge (VLJ).  The Veteran and his wife, L. K., testified at a hearing before the undersigned VLJ in June 2011.  A transcript of that hearing is of record.  For the reasons discussed below, the case must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to pursue further development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has a left hand disability that he incurred as the result of an injury that he suffered while aboard his naval vessel.  Specifically, he contends that while welding a bracket attachment for an antenna onto the flight deck of his vessel, the bracket holding his safety line broke, and that in order to prevent himself from falling, he had to grab the recently welded antenna bracket, thereby incurring burn injuries to his left hand.  He alleges that he was taken to sick bay where he subsequently passed out, and that he later awoke in the ship's hospital.

The Board remanded this case in December 2009 to request that the Veteran be afforded a VA examination to determine the nature and etiology of his claimed left hand disability.  The Veteran was afforded a VA examination in February 2010.  The examiner conducted thorough testing of the Veteran's left hand and found that the Veteran had mild under-lapping of the second digit, with a closed fist, and that his pinch meter result for his left hand was less than the result for his right hand.  Additionally, the Veteran was unable to force close his fist or to complete an "OK sign" with each digit of the left hand.  The examiner noted that the Veteran had a one-and-a-half inch surgical scar at the level of the metacarpophalangeal joint, saggital to the middle finger.  Other testing results were largely normal.  Based on these results, the examiner diagnosed the Veteran with a fully functional status post left-hand trigger finger repair without sequella.  

Following examination of the Veteran's left hand, the examiner provided the opinion that he was unable to determine if the Veteran's trigger finger disorder was related to his active duty without resulting to mere speculation.  The Board observes that where an examiner determines that a decision cannot be made without resort to mere speculation, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disability, or whether the actual cause is due to multiple potential causes.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Such an opinion is inadequate for resolving the claim.  Id; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

Moreover, the February 2010 VA examination report included the results of radiographic imaging of the Veteran's left hand.  The imaging revealed some mild narrowing of the Veteran's distal interphalangeal joints, particularly over the second and fifth fingers.  Additionally, a review of the claims file reveals that during an October 2004 VA examination of the Veteran's knee, the Veteran complained of having arthritis in his left hand.  The Board notes that the February 2010 VA examiner made no mention of any degenerative findings in his medical opinion.  Absent a clear medical opinion regarding the etiology of these conditions, the Board is precluded from determining if they may be related to the Veteran's alleged in-service injury or otherwise related to his service-connection claim.  Accordingly, for these reasons, the Board finds that the Veteran must be offered a new VA examination in order to determine the nature and etiology of any left hand condition that may be related to the Veteran's active service.  

Finally, the Board notes that the Veteran testified at his February 2010 hearing that he underwent surgery at the VA hospital in Roseburg, Oregon in 2009 to correct a locking disorder of his left trigger finger.  He additionally testified that the physician that performed the surgery commented to him that the tendon associated with his trigger finger was not functional, or "had died," because of a previous injury to the Veteran's hand.  Moreover, as noted previously, the February 2010 VA examiner indicated that the Veteran had a surgical scar indicating that the Veteran had previously undergone surgery to repair his left trigger finger.  A review of the claims folder, however, reveals that treatment records associated with the Veteran's surgery have not been associated with the claims file.  As the evidence indicates that these records may be relevant to the Veteran's service-connection claim, they must be obtained on remand.  Moreover, the Board notes that no records pertaining to the Veteran's VA care, dated since January 2008, have been associated with the claims file.  Under the law, these records must be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Roseburg VA Health System, dated since January 2008, to include the treatment records associated with the 2009 surgery performed on his left trigger finger.  If the records are not available, a negative reply is required.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed left hand disability.  The claims file and a complete copy of this REMAND should be made available and reviewed in association with the examination.  All necessary studies and tests should be conducted.  

The examiner should describe and diagnose all current left hand disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left hand disability, to include the locking disorder that the Veteran had surgically repaired in 2009 and any diagnosed degenerative condition, had its clinical onset during active service or is related to any in-service disease or injury, including the alleged incident where the Veteran grabbed on to a recently welded bracket with his left hand to avoid falling from the flight deck, thereby burning his left palm.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner must address the evidence of record that the Veteran complained of arthritis during an October 2004 VA examination and the Veteran's report of a continuity of symptomatology since active service.  See June 2011 Hearing Transcript.

If the examiner determines that s/he cannot resolve whether any currently diagnosed disability is related to the Veteran's active service without resolve to mere speculation, the examiner must provide a clear indication whether s/he lacks the expertise to render an etiological opinion, or whether some additional testing or information is needed that would permit rendering such an opinion.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


